NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 174, 175, 177–180, 184, 193, 198, 199, 205, 206, 209, 210 and 212–240 are allowable. Claims 174, 239 and 240 are independent, and include similar limitations. Claims 175, 177–180, 184, 193, 198, 199, 205, 206, 209, 210 and 212–238 depend on claim 174.
Claim 174 is reproduced in the table below for reference.
Claim 174
“174. (Currently Amended) An audio system comprising: an audio device having:
“at least one output audio channel comprising:
“a housing; and
“at least one electro-acoustic transducer associated with the housing that is operable to convert an input audio signal into sound; and
“an audio tuning system operatively coupled to the one or more output audio channels, comprising:
“a bass control module configured to adaptively adjust a lower cut-off frequency of a frequency response of each of the at least one output audio channel(s) of the audio system for an input audio signal received by the respective at least one output audio channel, by:
making shorter-term adjustments to a lower cut-off frequency of the frequency response relative to a baseline lower cut-off frequency of the frequency response; and
“making longer-term adjustments to the baseline lower cut-off frequency
“
“

Table 1
The claimed bass control module adaptively adjusts a lower cut-off frequency of each output audio channel present in the claimed audio system. As claimed, the bass control module presents a baseline cut-off frequency. The module adjusts the frequency response by making short term adjustments to the frequency response relative to the baseline. And the module adjusts the frequency response by making long term adjustments to the baseline. This is similar in purpose to known hysteresis controls used to prevent unwanted control oscillations when a measured value varies near a control threshold. For example, the Whikehart reference (US Patent 6,178,314) describes controlling a filter’s frequency cut-off by using two thresholds—a higher threshold controls the increase of a frequency response cutoff while a lower threshold controls the lowering of a frequency response cut-off. Whikehart at col. 4 ll. 25–38, FIG.3. This solves the same problem as the claimed bass control module, but through a different mechanism. Rather 
Claims 239 and 240 are also independent, and include limitations that are similar to those recited in claim 174. Claims 175, 177–180, 184, 193, 198, 199, 205, 206, 209, 210 and 212–238 depend on claim 174, and include the same allowable limitations. For the foregoing reasons, the claims are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

6/14/2021